UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 Item 1. Schedule of Investments. Otter Creek Long/Short Opportunity Fund SCHEDULE OF INVESTMENTS AT JULY 31, 2014 (Unaudited) Shares Value COMMON STOCKS: 53.2% Agriculture: 6.0% Calavo Growers, Inc. ** $ Limoneira Co. Apparel Retail: 1.9% Performance Sports Group, Ltd. * Commercial Vehicle Component Manufacturers: 0.5% Accuride Corp. * Construction & Engineering: 0.8% Great Lakes Dredge & Dock Corp. * Financial Services: 4.8% Fox Chase Bancorp, Inc. JPMorgan Chase & Co. Metro Bancorp, Inc. * Food & Beverage: 6.5% Campbell Soup Co. Molson Coors Brewing Co. - Class B ** Nestlé SA - ADR PepsiCo, Inc. Industrial Conglomerates: 2.9% General Electric Co. Integrated Oil & Gas: 3.5% Occidental Petroleum Corp. ** Metals & Glass Containers: 2.0% Crown Holdings, Inc. * Mortgage Insurance: 3.4% MGIC Investment Corp. * Oil & Gas Exploration & Production: 2.9% BP PLC - ADR Devon Energy Corp. ** Packaged Foods & Meats: 4.3% Lancaster Colony Corp. Snyder's-Lance, Inc. Pharmaceuticals: 1.4% Johnson & Johnson $ Power Generations: 2.0% NextEra Energy, Inc. Property & Casualty Insurance: 1.4% Old Republic International Corp. ** Regional Banks: 1.6% State Bank Financial Corp. Specialty Chemicals: 3.3% Ashland, Inc. Specialty Stores: 0.6% West Marine, Inc. * Sporting Goods Manufacturing: 0.6% Escalade, Inc. Steel: 0.2% TimkenSteel Corp. * Water Utilities: 2.6% American Water Works Co., Inc. SJW Corp. TOTAL COMMON STOCKS (Cost $27,437,673) REAL ESTATE INVESTMENT TRUSTS: 8.8% Potlatch Corp. Tanger Factory Outlet Centers, Inc. Weyerhaeuser Co. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $4,389,631) $ Principal Value CORPORATE BONDS: 1.0% Commercial Vehicle Component Manufacturers: 1.0% $ Accuride Corp. 9.500%, 8/1/2018 ** $ TOTAL CORPORATE BONDS (Cost $512,193) CONVERTIBLE BONDS: 0.5% Mortgage Insurance: 0.5% MGIC Investment Corp. 9.000%, 4/1/2063 (Acquired 01/03/2014 & 04/03/2014, Cost $235,229) ^ ** TOTAL CONVERTIBLE BONDS (Cost $235,229) Shares Value INVESTMENT COMPANIES: 5.6% MVC Capital, Inc. $ SPDR Gold Trust ETF * TOTAL INVESTMENT COMPANIES (Cost $2,887,945) OTHER SECURITIES: 2.7% Miscellaneous Put Options: 2.7% TOTAL OTHER SECURITIES (Cost $1,499,752) TOTAL INVESTMENTS IN SECURITIES: 71.8% (Cost $36,962,423) Other Assets in Excess of Liabilities: 28.2% ** TOTAL NET ASSETS: 100.0% $ Percentages are stated as a percent of net assets. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At July 31, 2014, the value of these securities amounted to $259,000 or 0.5% of net assets. * Non-income producing security. ** All or a portion of the assets have been committed as collateral for open securities sold short. ADR American Depositary Receipt ETF Exchange-Traded Fund PLC Public Limited Company Otter Creek Long/Short Opportunity Fund SCHEDULE OF SECURITIES SOLD SHORT * AT JULY 31, 2014 (Unaudited) Shares Value COMMON STOCKS: 36.3% Apparel Retail: 1.2% Skechers U.S.A., Inc. - Class A $ Application Software: 2.7% Salesforce.com, Inc. Automotive Parts: 0.8% Gentherm, Inc. Automotive Retailers: 1.9% Asbury Automotive Group, Inc. AutoNation, Inc. CarMax, Inc. Computer Hardware: 2.5% International Business Machines Corp. Construction & Farm Machinery & Heavy Trucks: 2.4% Caterpillar, Inc. Consumer Goods: 3.3% Prestige Brands Holdings, Inc. Williams-Sonoma, Inc. Distributors: 0.9% Pool Corp. Diversified Metals & Mining: 2.9% BHP Billiton, Ltd. - ADR Rio Tinto PLC - ADR Vale SA - ADR Education Services: 0.1% New Oriental Education & Technology Group, Inc. - ADR Food Retailers: 0.6% Sprouts Farmers Market, Inc. Health Care Technology: 1.0% Athenahealth, Inc. Home Improvement Retail: 0.8% The Sherwin-Williams Co. Homefurnishing Retail: 2.1% Mattress Firm Holding Corp. $ Restoration Hardware Holdings, Inc. Internet Retail: 0.8% Amazon.com, Inc. Internet Software & Services: 0.9% LinkedIn Corp. - Class A Investment Banking & Brokerage: 3.4% Franklin Resources, Inc. Stifel Financial Corp. Life & Health Insurance: 1.3% China Life Insurance Co., Ltd. - ADR Medical Equipment: 1.2% Align Technology, Inc. Research & Consulting Services: 2.7% The Advisory Board Co. FTI Consulting, Inc. Restaurants: 2.3% Chipotle Mexican Grill, Inc. Del Frisco's Restaurant Group, Inc. Fiesta Restaurant Group, Inc. Sonic Corp. Specialized Consumer Services: 0.5% LifeLock, Inc. TOTAL COMMON STOCKS (Proceeds $18,498,215) REAL ESTATE INVESTMENT TRUSTS: 0.8% Macerich Co. TOTAL REAL ESTATE INVESTMENT TRUSTS (Proceeds $391,480) Principal Value CORPORATE BOND: 1.2% Research & Consulting Services: 1.2% $ FTI Consulting, Inc. 6.750%, 10/01/2020 $ TOTAL CORPORATE BOND (Proceeds $647,250) U.S. GOVERNMENT SECURITIES: 3.6% Government Notes: 3.6% United States Treasury Note 2.750%, 11/15/2023 United States Treasury Note 2.500%, 5/15/2024 TOTAL U.S. GOVERNMENT SECURITIES (Proceeds $1,802,946) Total Securities Sold Short: 41.9% $ (Proceeds $21,339,891) Percentages are stated as a percent of net assets. * Securities sold short are non-income producing. ADR American Depositary Receipt PLC Public Liability Company The cost basis of investments for federal income tax purposes at July 31, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments since the Fund has not existed for a full fiscal year. Summary of Fair Value Exposure at July 31, 2014 (Unaudited) The Otter Creek Long/Short Opportunity Fund ("the Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2014. See the Schedule of Investments for the industry breakout. Description Level 1 Level 2 Level 3 Total Investments at fair value Common Stocks $ $
